Citation Nr: 0324521	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  03-09 247	)	DATE
	)
	)


THE ISSUE

Whether an October 1998 Board of Veterans' Affairs (Board) 
decision denying an increased rating for an anxiety disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1972 to November 1989.  

2.  The moving party's allegation of CUE consists of an 
assertion that VA failed in its duty to assist the veteran 
with the development of his claim.


CONCLUSION OF LAW

Clear and unmistakable error has not been demonstrated in 
the Board's October 1998 decision.  38 C.F.R. 
§ 20.1403(d)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

In the October 1998 decision, the Board found that the 
veteran's service-connected anxiety disorder warranted an 
increase to 70 percent 

In the March 2001 motion claiming CUE in the Board's October 
1998 decision, the moving party asserted that a psychiatric 
examination performed in November 1996 and relied upon in 
the Boards October 1998 decision, was inadequate in that the 
examiner wrote his own answers, rather than rely on the 
veteran's responses.  

In essence the veteran is asserting that VA failed to assist 
him in that it did not provide an adequate examination.  
However, a failure in the duty to assist cannot constitute 
clear and unmistakable error.  38 C.F.R. § 20.1403(d)(2); 
see also Cook v. Principi, 258 F.3d 1311 (Fed. Cir.).  That 
being the case, the veteran's motion must be denied.


ORDER

The motion for revision of the Board's October 1998 decision 
on the basis of CUE is denied.



	                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


